DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,494,832 to Feldman et al. (hereinafter “Feldman”) in view of U.S. Patent No. 4,365,639 to Goldreyer and U.S. Patent Application Publication No. 2004/0167426 to Vantrappen.
For claim 1, Feldman discloses a method of a medical system (Abstract), comprising:
collecting relative conductance values with a pair of electrodes (18, which includes a pair of measurement electrodes and a pair of detection electrodes) (as can be seen in Figs. 1 and 11) in a distal end of a catheter (12) (Figs. 1 and 11) (col. 5, lines 56-58) while the catheter is in a body lumen (see Fig. 11) (col. 11, lines 2-4);
constructing a profile via a processor (16) (Fig. 1) (col. 5, lines 60-65) coupled to the catheter (see Figs. 5a and/or 6) (col. 9, lines 32-36; col. 10, lines 36-38), the profile illustrating:

a second relative conductance at a second location in the body lumen based on second relative conductance values of the collected relative conductance values (conductance taken at 3) (see Fig. 11) (col. 9, lines 27-31 and col. 11, lines 51-53) (Examiner’s Note: volume being illustrative of relative conductance because conductance is measured at both locations and then processed into volume, see col. 9, lines 32-36).
Feldman does not expressly disclose wherein: each electrode of the pair of electrodes serves an excitation function and a detection function, and a delay occurs between performance of the excitation function and performance of the detection function.
However, Goldreyer teaches wherein: each electrode of the pair of electrodes serves an excitation function and a detection function (col. 10, lines 11-13, where the examiner interprets “placing” as a type since the document refers to “pacing” numerous times and especially when discussing the bipolar system), and a delay occurs between performance of the excitation function and performance of the detection function (col. 11, line 65 – col. 12, line 7).
It would have been obvious to a skilled artisan to modify Feldman wherein: each electrode of the pair of electrodes serves an excitation function and a detection function, and a delay occurs between performance of the excitation function and performance of the detection function, in view of the teachings of Goldreyer, to simply substitute the tetrapolar system of Feldman for the bipolar system of Goldreyer that would lead to the predictable result of being able to both send a stimulus/excitation signal and then measure the response of that signal through tissue.  The bipolar system would further provide the obvious advantage of having the overall amplitude of the signal not vary much with electrode motion (see col. 6, lines 58-63 of Goldreyer).

However, Vantrappen teaches wherein a profile (see Figs. 6a and/or 6b) illustrates a junction of the body lumen (“[t]he recording represents, in a qualitative way, the volume changes the balloon undergoes when it is pulled from the stomach, at 28 cm from the cat’s incisors, through the lower esophageal sphincter into the esophagus, at 24 cm from the incisors,” para [0059]) when a change in relative conductance between a first location and a second location is detected by the pair of electrodes (“[t]he measurement was performed with an endoluminal electrical impedance catheter with ring electrodes spaced at intervals,” para [0059]).
It would have been obvious to a skilled artisan to modify Feldman to include the profile illustrating a junction of the body lumen when a change in relative conductance between the first location and the second location is detected by the pair of electrodes, in view of the teachings of Vantrappen, for the obvious advantage of being able to indicate to the physician where the apparatus is located in the patient anatomy.
For claim 2, Feldman further discloses wherein constructing the profile comprises providing an electrical current flow to the body lumen through the catheter (col. 11, lines 6-8).
For claim 3, Feldman further discloses wherein the pair of electrodes is immersed in blood when the catheter is in the body lumen (col. 12, lines 21-35, i.e., “blood resistivity”) (also see col. 9, lines 32-36).
For claim 4, Feldman further discloses wherein a proximal end of each of the pair of electrodes is communicatively coupled to the processor (as can be seen in Fig. 1).
For claim 5, Feldman further discloses wherein the collecting of the relative conductance values includes collecting the first relative conductance values at a first time and the second relative conductance values at a second time (col. 11, lines 31-37 and col. 13, lines 23-25).
For claim 6, Feldman further discloses a display coupled to the processor (see 22 in Fig. 1).
Feldman does not disclose displaying the profile.
However, Vantrappen teaches displaying the profile (para [0036]).
It would have been obvious to a skilled artisan to modify Feldman to include displaying the profile, in view of the teachings of Vantrappen, for the obvious advantage of allowing a health-care provider to see the data on the computer.
For claim 7, Feldman further discloses executing via the processor one or more instructions for analyzing the collected relative conductance values for the constructing of the profile (col. 9, lines 61-63) (also see col. 9, lines 32-36; col. 10, lines 36-38).
Response to Arguments
Applicant’s arguments filed 2/18/22 have been fully considered, but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
However, the examiner does not find the individual arguments against the individual references persuasive either.  
Applicant first asserts that “Feldman’s Fig. 6 shows conductance as a function of anything” (emphasis removed) and then later asserts “Fig. 6 shows conductance as a function of frequency.”  Which is it?  Is it “anything” or is it “frequency”?
Applicant asserts “how such conductance is supposed to relate to the profile of claim 1.”  Fig. 6 is a profile.  Does Applicant not agree that Fig. 6 is a profile?  The rejection doesn’t rely on Feldman for all of the language of claim 1, and thus if Applicant is arguing that Fig. 6 doesn’t show the entire profile of claim 1, it’s somewhat of a moot point because that is not what the rejection purports to do.
Applicant asserts that “the conductance bears no relation to the collected relative conductance values.”  It’s unclear how “conductance” has no relation to “conductance.”  They’re the same parameter.
Applicant asserts that “Fig. 5A of Feldman shows left ventricular pressures as a function of conductance for hypertonic saline wash-ins, which is even less relevant than Fig. 6 of Feldman in view of pressures being determined in a single location” (emphasis removed).  Claim 1 does not recite “determining a location.”  Instead, claim 1 recites “a junction of the body lumen when a change in relative conductance between the first location and the second location is detected by the pair of electrodes.”  And further, Feldman is not relied upon for the claimed junction (going back to the above point about attacking the references individually).
Applicant asserts that “the volume changes of Vantrappen’s balloon shown in Fig. 6a might appear to be determined by impedance measurements (see Vantrappen, para [0059]), such impedance measurements relate directly to the balloon-not different locations in a body lumen” (emphasis removed).  Claim 1 recites “a junction of the body lumen when a change in relative conductance between the first location and the second location is detected by the pair of electrodes.”  Such measurements relate to a junction because the measurements change when the junction in the body changes (based on the size of the balloon).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791